       Case 2:21-cr-00097-SMJ     ECF No. 42   filed 09/01/21   PageID.187 Page 1 of 1


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                     Sep 01, 2021
                          UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK
 3
                        EASTERN DISTRICT OF WASHINGTON
 4
 5
     UNITED STATES OF AMERICA,                        No. 2:21-CR-00097-SMJ-1
 6
 7                       Plaintiff,                   ORDER DENYING DEFENDANT’S
                                                      MOTION TO MODIFY
 8   vs.                                              CONDITIONS OF RELEASE
 9
     JOSEPH THOMAS SCHMITZ,                           MOTION DENIED
10
                                                       (ECF NO. 32)
11                       Defendant.
12
13
           Before the Court is Defendant’s motion to reconsider conditions of pretrial
14
     release, ECF No. 32. Specifically, Defendant asks the court to modify the
15
     condition prohibiting contact with his spouse.
16
           The United States opposes the motion because Defendant’s wife is a potential
17
     government witness in this child abuse case.
18
19         Defendant has proffered no information that was not available when the

20   condition was ordered.
21         Accordingly, Defendant’s motion to modify conditions of release, ECF No.
22   32, is DENIED.
23         IT IS ORDERED.
24         DATED September 1, 2021.
25
26                                _____________________________________
                                            JOHN T. RODGERS
27
                                   UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
